Appeal, insofar as taken from that part of the Appellate Division order affirming the June 2013 Supreme Court judgment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remaining portion of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution.